UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-23143 PROGENICS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 13-3379479 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 777 Old Saw Mill River Road Tarrytown, NY 10591 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (914) 789-2800 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer¨Accelerated filerx Non-accelerated filer¨(Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 4, 2010 there were 32,808,856shares of common stock, par value $.0013 per share, of the registrant outstanding. INDEX PROGENICSPHARMACEUTICALS, INC. INDEX Page No. Part I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Stockholders’ Equity and Comprehensive Loss for the Six Months Ended June30, 2010 and 2009 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1A. Risk Factors 25 Item 6. Exhibits 28 Signatures 29 2 INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) PROGENICS PHARMACEUTICALS, INC. CONSOLIDATED BALANCE SHEETS (amounts in thousands, except for par value and share amounts) (Unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Marketable securities - Accounts receivable Other current assets Total current assets Marketable securities Fixed assets, at cost, net of accumulated depreciation and amortization Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Other current liabilities 91 Total current liabilities Other liabilities - Total liabilities Commitments and contingencies (Note7) Stockholders’ equity: Preferred stock, $.001 par value; 20,000,000 shares authorized; issued and outstanding - none - - Common stock, $.0013 par value; 40,000,000 shares authorized; issued – 32,682,590 in 2010 and 32,142,062 in 2009 42 42 Additional paid-in capital Accumulated deficit (363,154 ) ) Accumulated other comprehensive loss (292 ) ) Treasury stock, at cost (200,000 shares in 2010 and 2009) (2,741 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 INDEX PROGENICS PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except net loss per share) (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues: Research and development $ Royalty income Research grants Other revenues 55 36 96 Total revenues Expenses: Research and development License fees – research and development General and administrative Royalty expense 58 29 47 Depreciation and amortization Total expenses Operating loss (15,257 ) (15,952 ) (33,855 ) (18,530 ) Other income: Interest income 16 31 Gain on sale of marketable securities - - Total other income 16 31 Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 INDEX PROGENICS PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2 (amounts in thousands) (Unaudited) Common Stock Additional Accumulated Other Treasury Stock Shares Amount Paid-In Capital Accumulated Deficit Comprehensive (Loss) Income Shares Amount Total Balance at December 31,2009 $
